Citation Nr: 0814717	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  02-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
bronchitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from June 1973 to 
November 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
following a September 2000 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In September 2002, the veteran testified during a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  

In February 2006, the Board denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD) 
and also denied her claim for a compensable rating for 
allergic rhinitis with sinusitis.  It remanded the veteran's 
claim for a compensable rating for bronchitis to the 
originating agency for additional development.  Following 
further development of the record on appeal, the Appeals 
Management Center (AMC) denied the veteran's claim and 
returned this matter to the Board.  


FINDINGS OF FACT

1.  Pulmonary function testing (PFT) reflects FEV-1/FVC ratio 
percentages of 80 and 79, an FEV-1 not lower than 100 percent 
of predicted value, and normal diffusion studies; clinical 
findings do not reflect evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, respiratory 
failure, or the need for oxygen therapy.  

2.  The veteran failed to report to a November 6, 2007 
reexamination scheduled for the purpose of conducting 
additional testing in conjunction with her claim on appeal; 
she has not shown good cause for her failure to report.  




CONCLUSION OF LAW

The criteria for a rating to 10 percent for bronchitis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.655, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6600 (2007); 
38 C.F.R. § 4.96 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In a case involving a rating increase, as is the case here, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
a claimant that, to substantiate a claim, the claimant must 
either provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in the 
severity of the disability and the effect that the worsening 
has on the claimant's employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Additionally, if 
the particular diagnostic code under which the claimant is 
currently rated authorizes higher disability ratings based on 
specific criteria beyond the noticeable effect of the 
worsening of the disability and its effect upon the 
claimant's employment and daily life, VA must provide, at 
least, general notice of the information and evidence 
necessary to establish these more specific criteria.  Id.  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for a 
compensable rating for bronchitis on appeal has been 
accomplished.  In particular, March 2004 and March 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the agency of original jurisdiction (AOJ) also 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  It requested that the 
veteran identify any medical providers from whom she wanted 
the AOJ to obtain and consider evidence.  The AOJ also 
invited the veteran to submit evidence in support of her 
claim.  Thereafter, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate her claim.  

The Board also notes that the September 2000 rating decision 
provided the veteran notice of the specific criteria 
necessary to obtain a compensable (10 percent) rating under 
the diagnostic code relevant to her claim.  Additionally, in 
a December 2001 statement of the case, the RO notified the 
veteran of the rating criteria governing her claim (38 C.F.R. 
§ 4.97, Diagnostic Code 6600), and thus, what the evidence 
needed to show to substantiate a compensable rating.  The 
Board finds that, the veteran could reasonably infer from the 
rating criteria that if an increase in her service-connected 
bronchitis were found, a rating from 10 percent to as much as 
100 percent could be assigned based on the severity of her 
bronchitis.  Furthermore, in her January 2002 VA Form 9 
(Appeal to Board of Veterans' Appeals), the veteran reported 
that her service-connected bronchitis caused her "great 
discomfort and lost work."  She also testified in September 
2002 on the effect bronchitis had on her daily life and 
employment.  Thus, there is lay evidence and testimony of 
record as to the effect the veteran's bronchitis has on her 
employment and daily life.  

The Board finds that not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the AOJ also readjudicated the claim by way of a January 2008 
supplemental statement of the case (SSOC) after notice was 
provided.  The Board further notes that although the United 
States Court of Appeals for Veterans Claims (Court) has held 
that post-decisional documents are inappropriate vehicles 
with which to provide notice, the AOJ in this case provided 
notice of specific rating criteria that was followed by a 
readjudication of the veteran's claim.  The Board concludes 
that during the administrative appeal process, the veteran 
was provided the information necessary such that defective 
pre-decisional notice errors were in effect cured.  Vazquez-
Flores, 22 Vet. App. at 49.  Consequently, it is not 
necessary to remand this case to require additional 
notification in accordance with Vazquez-Flores.  See e.g., 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which [she] [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Otherwise, 
nothing about the evidence or any response to the AOJ's 
notification suggests that the case must be readjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the veteran's claim.  Here, 
identified treatment records have been associated with the 
claims file and the veteran has been provided VA examinations 
in support of her claim.  The Board notes that the veteran 
underwent a VA examination in March 2004, the report of which 
is of record.  The report of examination notes that a PFT was 
to be undertaken, although no report of a PFT is of record 
and it is not entirely clear whether such test was performed.  
As noted in the decision below, the veteran's PFTs in March 
2001 and March 2005 are similar with respect to the reported 
findings.  Otherwise, the veteran has not identified, and the 
record does not indicate, existing records that need to be 
obtained pertinent to the claim on appeal.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  

With respect to the above, the Board notes that following its 
remand of her claim in February 2006, the veteran was 
provided a VA examination in September 2006.  Following its 
review of the report of September 2006 VA examination, the 
AMC determined that a reexamination of the veteran was 
necessary to conduct additional medical tests to help 
substantiate her claim.  An October 2007 letter from the VA 
Medical Center (VAMC) in Dallas, Texas notified the veteran 
that she had been scheduled for a November 6, 2007 
appointment (examination).  The veteran was advised in the 
letter that if she was unable to keep her appointment that 
she was to call in advance.  In a report of contact (VA Form 
119) dated later in November 2007, the AMC was notified by 
the Dallas VAMC that the veteran had failed to report for her 
scheduled examination.  In the above-noted January 2008 SSOC 
the AMC noted that the veteran had failed to report for the 
November 6, 2007 examination.  

Here, the veteran has not provided any explanation regarding 
her failure to report for her scheduled November 6, 2007 
examination.  A review of the claims file does not reflect 
that the veteran has contacted the AMC (or her service 
representative or the RO) and requested that she be 
rescheduled for the examination that she missed.  Medical 
findings associated with the veteran's reexamination may have 
warranted a higher rating than that assigned in the decision 
below.  In light of the above, the Board finds that the 
veteran has failed to report to a scheduled VA examination 
without showing good cause for her failure to report.  See 38 
C.F.R. § 3.655(a), (b) (2007).  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  If 
VA's adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Respiratory disorders are evaluated under 38 C.F.R. § 4.97, 
Diagnostic Codes 6600 through 6817 and 6822 through 6847.  
Pursuant to 38 C.F.R. § 4.96(a), ratings under these 
diagnostic codes will not be combined with each other.  
Rather, a single rating will be assigned under the diagnostic 
code which reflects the predominant disability with elevation 
to the next higher evaluation only where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.96(a).

The veteran is currently in receipt of a noncompensable (0 
percent) rating for bronchitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6600.  Under this code, a 10 percent rating 
is warranted where forced expiratory volume in one second 
(FEV-1) is 71- to 80-percent predicted; or if the FEV-1 to 
forced vital capacity (FVC) ratio is 71 to 80 percent; or if 
diffusion capacity of the lung for carbon monoxide (DLCO) by 
the single breath method (SB) is 66- to 80-percent predicted.  
See 38 C.F.R. § 4.97, Diagnostic Code 6600.  

Furthermore, under diagnostic code 6600, a 30 percent rating 
is warranted where the evidence demonstrates FEV-1 of 56- to 
70-percent predicted; or FEV-1/FVC of 56 to 70 percent; or 
DLCO (SB) of 56- to 65-percent predicted.  A 60 percent 
rating requires FEV-1 of 40- to 55-percent predicted; or FEV-
1/FVC of 40 to 55 percent; or DLCO (SB) of 40- to 55-percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating requires FEV-1 less than 40 percent predicted; or FEV-
1/FVC less than 40 percent; or DLCO (SB) of less than 40-
percent predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiorespiratory 
limitation); or cor pulmonale (right-sided heart failure); or 
right ventricular hypertrophy; or pulmonary hypertension 
(shown by echo or cardiac catheterization); or an episode or 
episodes of acute respiratory failure; or oxygen therapy.  
Id. 

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  See 71 Fed. Reg. 
52,457-52,460 (Sept. 6, 2006).  VA added provisions that 
clarify the use of PFTs in evaluating respiratory conditions.  
A new paragraph entitled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" was added to 38 C.F.R. 
§ 4.96.  See 38 C.F.R. § 4.96(d) (2007).  In particular, the 
paragraph notes that if a DLCO (SB) test is not of record, 
evaluation should be based on alternative criteria as long as 
the examiner states why the DLCO (SB) test would not be 
useful or valid in a particular case.  Also, if a maximum 
exercise capacity test is not of record, the adjudicator 
should evaluate the veteran's disability based on alternative 
criteria.  Also if the FEV-1 and the FVC are both greater 
than 100 percent, a compensable evaluation based on a 
decreased FEV-1/FVC ratio should not be assigned.  

The Board notes that the effective date of the above 
amendment to 38 C.F.R. § 4.96 is October 6, 2006.  
Furthermore, the provisions of the amendment are noted to be 
applicable to all applications for benefits received by VA on 
or after the effective date of the amendment, October 6, 
2006.  As the veteran's claim for a compensable rating for 
bronchitis was filed in August 1999, consideration of the 
amended version of 38 C.F.R. § 4.96 is not warranted.  The 
Board will thus consider the version of 38 C.F.R. § 4.96 in 
effect prior to the amendment.  

A review of the record reflects that the veteran underwent a 
PFT in March 2001 and in March 2005, neither of which 
reported a finding for DLCO (SB) or maximum oxygen 
consumption.  Otherwise, FEV-1 predicted values reported in 
both PFTs did not warrant a compensable rating.  With regard 
to the March 2001 PFT, the FEV-1/FVC ratio percentage, pre-
bronchodilator stimulation, was reported as 36 percent.  
However, the examiner noted that any test findings pre-
bronchodilator stimulation were unreliable due to the poor 
effort of the veteran during testing.  Post-bronchodilator 
stimulation resulted in an FEV-1/FVC ratio percentage of 81.  
On the March 2005 PFT report, FEV-1/FVC ratio percentage, 
pre-bronchodilator stimulation, was reported as 87.  The test 
finding post-bronchodilator stimulation was 80 percent.  

In a report of September 2006 VA examination, the examiner 
noted that there was no evidence of cor pulmonale, right 
ventricular hypertrophy or pulmonary hypertension, nor had 
the veteran ever used oxygen therapy.  Furthermore, the 
examiner noted that a review of the veteran's September 2006 
PFT revealed pre- and post-bronchodilator findings for FEV-1 
of 2.29 (87 percent predicted) and 2.65 (100 percent 
predicted), respectively.  Additionally, pre- and post-
bronchodilator findings for FVC were noted as 3.44 (99 
percent of normal) and 3.35 (96 percent of normal), 
respectively.  While an FEV-1/FVC ratio percentage was not 
noted by the examiner, based on the Board's calculation of 
post-bronchodilator findings, the ratio percentage 
(2.65/3.35) was 79.  Otherwise, the examiner in September 
2006 noted that the PFT findings were consistent with mild 
obstructive ventilatory defect that were normalized with 
bronchodilator stimulation.  At the same time, the examiner 
reported that the pre-bronchodilator results were within the 
range of normal limits, as were diffusion studies.  

The Board notes that post-bronchodilator findings, prior to 
the above amendment to 38 C.F.R. § 4.96, are the standard in 
pulmonary assessment.  See 61 Fed. Reg. 46,720, 46,723 (Sept. 
5, 1996) (The results of testing following optimum therapy 
reflect the best possible functioning of an individual and 
are the figures used as the standard basis of comparison of 
pulmonary function.).  

In this case, the Board finds that the findings of 80 in 
March 2005 and 79 in September 2006 PFTs for FEV-1/FVC ratio 
percentage warrants a 10 percent rating under 38 C.F.R. 
§ 4.97, Diagnostic Code 6600.  Otherwise, the Board does not 
find a higher rating is warranted in this case.  Here, the 
evidence has not demonstrated an FEV-1 lower than 100 percent 
predicted post-bronchodilator stimulation nor does clinical 
evidence demonstrate the veteran as having or having had cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, respiratory failure, or the need for oxygen 
therapy.  The Board is aware that the examiner in September 
2006 did not undertake a maximum oxygen consumption test and 
while she did report diffusion studies to be normal she did 
not otherwise provide the actual DLCO (SB) predicted value.  
However, as noted above, the veteran failed to report for her 
scheduled November 2007 reexamination without good cause.  
This reexamination may have provided medical findings 
associated with maximum oxygen consumption and/or DLCO (SB) 
that may have warranted a higher rating.  

The Board has considered the Court's holding in Hart, supra.  
In this case, the veteran filed her claim for a higher rating 
in August 1999.  At no time during the period the veteran's 
claim for increase has been pending has the Board found the 
veteran's bronchitis to have undergone varying and distinct 
levels of severity.  As noted above, the reported findings 
from the PFTs during this period warrant no more than a 10 
percent rating.  Otherwise, a report of March 2001 VA 
examination reported a diagnosis of mild bronchitis.  
Furthermore, a report of March 2004 VA examination reflects 
the examiner's finding of mild bronchitis secondary to 
smoking and gastroesophageal reflux disease (GERD).  The 
examiner opined that the bronchitis was annoying and non-
disabling.  In a report of March 2005 VA examination, the 
veteran reported that she averaged four episodes of 
bronchitis a year usually relieved with antibiotics and 
decongestants.  She also reported that she did not use 
inhalers.  The examiner's diagnosis was recurrent bronchitis.  
Thus, the Board finds that clinical findings reported during 
the appeal period, reflecting mild disability, support a 
rating no higher than 10 percent.  

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
bronchitis is so exceptional or unusual as to warrant the 
assignment of a rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2007).  Here, notwithstanding the 
veteran's contentions that her bronchitis causes her to miss 
work, the Board simply does not find evidence of marked 
interference with employment or frequent periods of 
hospitalization, or evidence that the veteran's bronchitis 
renders impractical the application of the regular schedular 
standards.  Therefore, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

Consequently, for all the foregoing reasons, the Board finds 
that a rating to 10 percent, and no higher, for bronchitis is 
warranted.  38 C.F.R. §§ 4.3, 4.7, 4.96, 4.97, Diagnostic 
Code 6600.


ORDER

A 10 percent rating for bronchitis is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


